Citation Nr: 1139582	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for advanced degenerative arthritis of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Joel Q. Peterson, Boston Vet Center


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran was awarded a total disability rating based upon individual unemployability (TDIU) in the July 2010 Board decision.  Although this reflects a 100 percent disability evaluation and the Veteran is not entitled to receive a total disability evaluation higher than 100 percent, he has not withdrawn his current claim for an increased evaluation of his right knee disability.  As such, until the Veteran does so, the Board must proceed with this case.

While the Board acknowledges the RO's development in this case, a review of the claims file indicates that additional action is needed.  The Board sincerely regrets the further delay, however, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2010, the Board remanded this matter to obtain VA treatment records pertaining to the Veteran's right knee condition and to afford him a current VA examination of his right knee disability.  

The relevant and current treatment records of the Veteran's right knee disability are associated with the claims file as instructed by the July 2010 Board Remand.  He was afforded a VA examination of his right knee in November 2010.  However, the Board finds this examination inadequate for VA compensation purposes.

In this case, the RO has evaluated the Veteran's right knee disability under Diagnostic Codes 5003-5257.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5257 is used for rating recurrent subluxation or lateral instability of the knee, while Diagnostic Code 5003 represents degenerative arthritis, the underlying source of the disability.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the knee are two separate disabilities.  A veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In the November 2010 examination report, the examiner provided the flexion and extension ranges of motion of the right knee.  However, the examiner failed to adequately address the factors considered by DeLuca.  The results only indicated that the Veteran's "right knee extended to 0 degrees with active flexion to 85 degrees and passively being able to be taken to 105 degrees with increasing pain over the anterior knee from about 80 degrees to 105 degrees."  

Indeed, the Veteran reported that he experienced a "burning sensation" in his knee after exercise and could walk about a block before his knee began to develop that burning sensation.  Importantly, however, the examiner did not provide, in terms of additional degrees of range of motion (if any), the Veteran's additional functional impairment after repetitive use, if any.  In short, the extent and severity of the Veteran's right knee disability remain unclear from the November 2010 VA examination.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must be remanded for compliance with the July 2010 Board Remand and an adequate medical opinion must be obtained, to include a discussion of the DeLuca factors.

Also in this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Accordingly, the case is REMANDED for the following action:

1. Request that the VA physician who conducted the November 2010 examination to provide an addendum to this examination report.  The claims file must be provided to the examiner for review.  In his addendum, following a review of the Veteran's claims file and the November 2010 VA examination report, this examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of extension and flexion ranges of motion, if any.

A rationale must be provided for each opinion offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. If the November 2010 VA examiner is not available or if he is unable to provide the requested information based on the November 2010 VA examination report or his own recollections of the examination, then schedule the Veteran for another VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims file must be made available to the examiner for review prior to the examination, and such review should be noted in the examination report.  All indicated studies should be conducted, and all findings reported in detail, to include a discussion pertaining to the DeLuca factors.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. After ensuring that the above actions are complete, the RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


